department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend p name of scholarship program y company name z school district x dollar_figure amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and you are classified as a private_foundation as defined in sec_509 you indicate that you will operate a grant-making program called p to provide college level educational scholarships to high school seniors in the z to one time scholarships per year in the amount of x tuition textbooks and lab fees that may be used at any accredited university college or trade school the number of individual scholarships available are two for each high school in z plus one for a home schooled individual the number of grants awarded will vary based on the selection criteria and number of applicants the grants would be for you expect to award up the scholarship program is publicized in z’s which is distributed to students and high school counselors the website of y also lists the scholarship application criteria and contact information brochures are also distributed each year at public events that are attended by high school seniors additional information is also faxed to guidance counselors and key club contacts at each high school eligibility criteria are as follows e au citizen or legal permanent resident e a high school senior attending school or home schooled in z e e e e completion of hours of community service within the previou sec_12 months as validated by school counselor agency or organization a minimum grade point average of on a scale a goal of pursuing a degree at an accredited post-secondary institution not achild or grandchild of employees or officers of y or its sister or parent companies applicants must complete and submit an application available from z between march and each year the applicant must also include an official high school transcript a personal statement outlining career goals and aspirations a word essay explaining why community service is important a resume of community service projects number of volunteer hours school activities awards and recognition school community leadership and academic achievement must also be submitted along with a letter of recommendation from a school official and one to three letters of recommendation from an agency or organization where the student has volunteered scholarships will be awarded by the selection committee comprised of volunteers who are active employees of y who are solicited each year to participate in the selection process scholarships are sent directly to the trade school_college_or_university and all unused funds are returned to you each student receives a scholarship enrolment form which states the program requirements each student is required to sign and return this form prior to processing the scholarship check a notification letter is sent with the check to the educational_institution asking that the award be credited to his her account to be used for tuition textbooks or lab fees the letter includes directions to the educational_institution to return the funds back to you if the student withdraws transfers to another institution or has surplus funds from this scholarship scholarship recipients are notified by us postal service first class mail each recipient is required to sign and return a scholarship enrollment form to you with the name and address of the institution the student will attend a copy of the admission letter and an acknowledgement of the policy requiring the return of unused funds to the foundation disqualified persons as defined in sec_4946 of the internal_revenue_code and the related regulations managers and officers of the foundation and y and their spouses ancestors lineal_descendants and spouses of lineal_descendants are prohibited from receiving scholarships scholarship recipients are encouraged to attend y’s youth leadership discovery program held in april may this five day program prepares scholarship recipients for the challenge of life beyond high school by providing them with the opportunity to sharpen their leadership skills and to become active leaders in the community a scholarship reception is held at y’s offices immediate_family members of the recipient are encouraged to attend an award reception is held after graduation from y’s youth leadership program recognizing the accomplishments of the scholars recipients will be featured in various promotional materials d a you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes you will retain all records pertaining to all grants to individuals as described above such records shall contain all information secured to evaluate the qualification of potential recipients identification of grant recipients and specification of the amount and purpose of each grant sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i i1 its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
